            Case 2:16-cr-00020-TLN-DB Document 270 Filed 11/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,                           CASE NO. 2:16-CR-00020-TLN
 9
                                   Plaintiff,
10
                                                         SEALING ORDER
11                          v.

12   RONDA BOONE,
13                                Defendant.
14

15

16          Pursuant to Local Rule 141(b) and based upon the representations contained in Defendant’s
17 Request to Seal, IT IS HEREBY ORDERED that Defendant’s supplemental Exhibits K through N in

18
     support of sentencing — to wit, a declaration by Susanne P.K. Martin, M.D.; letters from Madeline
19
     Gardiner and Yolanda Elmidge; and Defendant’s medical records from Nevada County Jail — shall be
20
     SEALED until further order of this Court.
21

22          It is further ordered that access to the sealed documents shall be limited to the Government and

23 Defendant.

24          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
25
     for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
26
     Defendant’s request, sealing the defense exhibits serves a compelling interest. The Court further finds
27
     that, in the absence of closure, the compelling interests identified by Defendant would be harmed. In
28

                                                          1
30
            Case 2:16-cr-00020-TLN-DB Document 270 Filed 11/20/20 Page 2 of 2

     light of the public filing of the notice of request to seal, the Court further finds that there are no
 1

 2 additional alternatives to sealing the defense exhibits that would adequately protect the compelling

 3 interests identified.

 4 DATED: November 19, 2020

 5

 6

 7

 8                                                                 Troy L. Nunley
                                                                   United States District Judge
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                            2
30
